NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1




                United States Court of Appeals
                                           For the Seventh Circuit
                                           Chicago, Illinois  60604

                                             Argued April 21, 2009
                                             Decided June 23, 2009

                                                      Before

                                    WILLIAM J. BAUER, Chief Judge

                                    TERENCE T. EVANS, Circuit Judge

                                    ANN CLAIRE WILLIAMS, Circuit Judge

No.  08‐2814

UNITED STATES OF AMERICA,                                        Appeal from the United States District
     Plaintiff‐Appellee,                                         Court for the Eastern District of
                                                                 Wisconsin.
         v.
                                                                 No. 07‐CR‐5
COURTNEY WAINWRIGHT, 
    Defendant‐Appellant.                                         Rudolph T. Randa,
                                                                 Chief Judge.

                                                    O R D E R

       In early 2005, law enforcement agents in Racine, Wisconsin, began investigating a
sharp increase in local heroin overdoses.  As part of this effort, Courtney Wainwright was
indicted for conspiring with, among unnamed others, his cousin, Allen Wainwright, to
distribute heroin.1  After hearing the evidence, including testimony from others arrested
during the same investigation, a jury found Courtney guilty.  Courtney now appeals,
arguing that the evidence at trial was insufficient to support the jury’s verdict because the


1
 For clarity, we will refer to the Wainwright cousins by their first names, Courtney and Allen.
No. 08‐2814                                                                              Page 2

witnesses were not credible and because their testimony only established that Courtney
maintained routine buyer‐seller relationships.  Because the evidence is sufficient to show
Courtney conspired to distribute heroin, we affirm his conviction.

                                            Background

        In June 2006, law enforcement agents were led to the Wainwright cousins through
their supplier, Kazeem Afolabi.  Afolabi testified at trial that he began selling heroin in 2003
and that Regina, a customer who lived in Racine, introduced him to Courtney in early 2004. 
Regina acted as a middleman during their first deal, delivering the 25 grams of heroin she
received from Afolabi to Courtney.  Afolabi stated that the following day, Regina told him
that Courtney wanted to meet him personally to buy 100 grams of heroin.  Although
Afolabi was initially worried that the request was a set‐up for a robbery—Courtney was at
that point a stranger to him and had requested a large amount of heroin—he agreed to the
delivery because he trusted Regina.  Three days later, Afolabi, Regina, and Courtney met at
Regina’s home in Racine and traded 100 grams of heroin for a shoebox containing $10,000 in
cash.  The success of the deal dispelled Afolabi’s worries about Courtney, and he gave
Courtney his phone number so they could transact without going through Regina. 

        Afolabi testified that a week after this second exchange, Courtney contacted him
directly and requested another 100 grams.  Afolabi drove to Racine to deliver the heroin,
where Courtney’s cousin, Allen, picked him up at a Big Lots store and drove him to the
lakefront to meet Courtney and make the exchange.  When Afolabi arrived, however,
Courtney told him that the previous batch had been of poor quality and suggested that they
make an exchange.  Afolabi agreed to the exchange because he did not want his customers
to think he was “trying to play them for their money” and because he could return the bad
heroin to his supplier.  According to Afolabi, Courtney later reported that the replacement
batch of heroin was good, and, after that, Afolabi made weekly trips to Racine to deliver
heroin to Courtney, with Allen always driving Courtney to their meeting place.

       On one of Afolabi’s routine weekly trips to Racine, he was met by only Allen, which
made him uncomfortable since he was accustomed to dealing with Courtney.  Allen
informed Afolabi that Courtney had moved to Ohio.  Allen then called Courtney to assure
Afolabi that it was safe to do business without Courtney present.  Afolabi testified that, after
Courtney moved to Ohio, he continued to deal with Allen directly and also sold Courtney
heroin every other week.  These transactions with Courtney sometimes occurred in Racine
and other times on the highway between Chicago and Indiana.  On one occasion, when
Afolabi got lost on his way to Ohio to supply Courtney with heroin, he called Allen who
arranged for Courtney to pick up Afolabi.  Afolabi testified that Courtney was a good
customer; he always paid for his heroin in full and never bought drugs on credit.
No. 08‐2814                                                                              Page 3


         In May 2006, law enforcement agents surveilled a meeting between Afolabi and
Allen at a shopping center just south of the Illinois‐Wisconsin border.  Afolabi testified that
at this meeting he sold Allen 20 to 25 grams of heroin.  Agents apprehended Allen as he
drove back to Wisconsin, but did not find any heroin on him, so they took him into custody
on an outstanding warrant.  Afolabi explained at trial that he talked to Allen two days later
and learned that Allen had hidden the heroin “in his bottom” so that the police would not
find it.  Shortly thereafter, agents recorded a phone call between Courtney’s half‐brother,
Jerome Booker, and Gregory Jackson, another Racine heroin distributor who bought drugs
from Afolabi.  During the conversation, Booker mentioned Allen’s arrest and reported that
Courtney needed to contact Afolabi so that he could find out what happened to Allen. 
Booker also told Jackson that Courtney wanted to “do something tonight” but would work
only with Allen.

       At trial, Jackson testified that he first learned that Afolabi was also supplying
Courtney and Allen with heroin in July 2003.  He also testified that he was sometimes
present in Afolabi’s car during transactions between Afolabi and Courtney, and that Allen
worked as Courtney’s driver during these meetings.  One of Courtney’s customers, Antonio
Goodwin, testified as well.  Goodwin explained that he bought $20 bags of heroin directly
from Courtney on five occasions, and, after Courtney’s move to Ohio, he bought heroin
frequently from Allen.  He also stated that sometimes he would place an order with
Courtney and Allen would deliver the drugs to him.  Goodwin further testified that Allen
asked him to obtain two phones in his name for Allen and Courtney to use.  In exchange for
doing so, Goodwin received heroin from Allen. 

        Edward Lambert, a heroin distributor for Courtney, testified that after his release
from prison in 2003, he ran into Courtney at a Racine barbershop.  Courtney gave Lambert
some money, and the next day Lambert called Courtney and asked to meet him.  Courtney,
with Allen driving, picked Lambert up and allowed him to accompany them on their heroin
deliveries.  Lambert explained at trial that he sold only cocaine before he was incarcerated,
but decided to go into business with the Wainwright cousins after observing their success
with heroin.  Courtney sold Lambert a gram of heroin and showed him how to dilute the
drug with lactose and package it in smaller quantities for resale.  Courtney also loaned
Lambert his phone for two days while he was out of town and gave Lambert permission to
sell to his customers.  Lambert continued selling to some of those customers even after
Courtney returned.  Lambert stated that he bought heroin from Courtney until he found a
cheaper supplier.

       Two other customers, Artis Echoles and Lori Cattelino, also testified about their
interactions with the Wainwright cousins.  Echoles testified that he bought $20 bags of
No. 08‐2814                                                                                Page 4

heroin from both Courtney and Allen and that he saw the two together whenever Courtney
was in Racine.  He explained that he initially bought more frequently from Courtney, and
after Courtney moved to Ohio, he began buying more frequently from Allen.  Cattelino
testified that she met Courtney and began purchasing heroin from him when he lived in
Racine.  According to Cattelino, she stopped buying from Courtney after he moved to Ohio
in 2000.  Finally, Courtney’s half‐brother, Jerome Booker, testified that Courtney had lived
in Ohio “all his life” and had never lived in Racine.  

       The jury found Courtney guilty on the single conspiracy count in the indictment. 
Courtney moved for a judgment of acquittal at the close of evidence and renewed that
motion after the jury returned its verdict.  The district court denied both motions and
sentenced him to 168 months’ imprisonment.

                                            Analysis

       On appeal Courtney argues that the evidence at trial demonstrated only that he had
a buyer‐seller relationship with Allen, Afolabi, Lambert, and the government’s other
witnesses, and that evidence of this kind of relationship is insufficient to sustain a
conviction for conspiracy.  Courtney also contends that the witnesses were not credible
because they had been promised lower sentences in exchange for their own testimony. 

         Courtney faces an uphill battle in challenging the sufficiency of the evidence.  United
States v. Fuller, 532 F.3d 656, 662 (7th Cir. 2008).  In assessing such a challenge, “we review
the evidence in the light most favorable to the verdict and will reverse only if no rational
trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.”  United States v. Williams, 553 F.3d 1073, 1080 (7th Cir. 2009); United States v. Farris,
532 F.3d 615, 618 (7th Cir. 2008), cert. denied, 129 S. Ct. 967 (2009).  We do not weigh the
evidence or second‐guess the jury’s credibility determinations.  United States v. Carillo, 435
F.3d 767, 775 (7th Cir. 2006).

       Courtney correctly observes that a buyer‐seller relationship alone is not enough to
support a conspiracy conviction.  See United States v. Colon, 549 F.3d 565, 567‐68 (7th Cir.
2008); United States v. Lechuga, 994 F.2d 346, 349‐350 (7th Cir. 1993) (en banc) (plurality). 
Instead, there must be evidence from which a rational jury could conclude that: (1) two or
more people agreed to commit an unlawful act (here, distributing heroin); and (2) Courtney
knowingly and intentionally joined in that agreement.  United States v. Rollins, 544 F.3d 820,
835 (7th Cir. 2008).  A sale of drugs, on its own, is not a conspiracy because “the sale itself is
a substantive crime.”  United States v. Avila, 557 F.3d 809, 815 (7th Cir. 2009).  The
government must therefore show an agreement that goes beyond that individual sale
between buyer and seller, such as an understanding related to the subsequent distribution
No. 08‐2814                                                                                 Page 5

of drugs.  See id. at 816; United States v. Rock, 370 F.3d 712, 714 (7th Cir. 2004).  To determine
whether a conspiracy was proved, we look for “evidence of a prolonged and actively
pursued course of sales coupled with the seller’s knowledge of, and a shared stake in, the
buyer’s illegal venture.”  Fuller, 532 F.3d at 662.

        Here, Courtney’s buyer‐seller argument is unpersuasive.  Allen, the coconspirator
named in the indictment, did not sell Courtney heroin, nor did he buy it from him.  Rather,
Allen worked in concert with Courtney to buy heroin from Afolabi and sell it to third
parties–conduct characteristic of a conspiracy.  See Rock, 370 F.3d at 715 (noting that when
defendants are on the same side of a sale of drugs to a third party, there is sufficient
evidence of a conspiracy); see also United States v. Johnson, 437 F.3d 665, 675 (7th Cir. 2006)
(noting that there is sufficient evidence to support a conspiracy where jury finds credible a
witness who shows coconspirators were on the same side of a transaction).  Afolabi,
Jackson, Goodwin, and Lambert all testified that Allen acted as Courtney’s driver and that
the cousins frequently made heroin purchases and deliveries together.  See United States v.
Gilmer, 534 F.3d 696, 703‐04 (7th Cir. 2008) (observing that it was unlikely coconspirator was
“simply ‘along for the ride’ because common sense dictates that drug dealers want to
minimize contacts throughout a conspiracy.”).  Afolabi reported that Allen stood in for
Courtney on occasion and described a transaction in which Allen arranged for Courtney to
meet him.  The cousins’ customers explained that they placed orders with both Courtney
and Allen, and Goodwin noted that sometimes when he ordered heroin from Courtney,
Allen would deliver it.  Goodwin also testified that Allen asked him to obtain a phone in his
name for Courtney to use.  The evidence put forth at trial clearly shows that the cousins’
agreement to distribute heroin extended far beyond individual buy‐sell transactions, and
that is enough to support the jury’s conclusion that the agreement amounted to a
conspiracy.  See Avila, 557 F.3d at 816; Carrillo, 435 F.3d at 776. 

        Moreover, Courtney’s conspiratorial conduct was not limited to his relationship with
Allen.  The evidence shows that he also conspired with Lambert.  Here, Courtney’s buyer‐
seller argument makes more sense: he did in fact sell heroin to Lambert.  But he also did
much more, setting Lambert up in the heroin business by teaching him how to dilute and
bag the drug for sale.  And Courtney gave Lambert access to his customer base by loaning
him his cell phone.  This evidence is sufficient to support the jury’s conclusion that
Courtney was involved in a conspiracy to distribute heroin.  See Fuller, 532 F.3d at 664
(sufficient evidence of conspiracy where defendant taught coconspirator how to make
crack); United States v. Adkins, 274 F.3d 444, 450‐51 (7th Cir. 2001) (sufficient evidence of
conspiracy where defendant set coconspirators up in the methamphetamine business).  

       Finally, Courtney makes a somewhat undeveloped argument that the testimony of
his customers and supplier was not credible because those witnesses faced criminal charges
No. 08‐2814                                                                                Page 6

themselves and, therefore, had an incentive to assist the prosecution.  We have observed
that a witness’s cooperation in exchange for a lighter sentence is not enough to upset the
jury’s decision to credit his testimony.  United States v. Bailey, 510 F.3d 726, 734 (7th Cir.
2007).  Moreover, both Courtney’s counsel and the prosecutor pointed out the witnesses’
motivations for testifying during the trial and advised the jury to factor that into its
credibility assessments.  So the fact that certain witnesses may have received reduced
sentences in exchange for their cooperation with the government does not render their
testimony incredible.  See Bailey, 510 F.3d at 734.

                                                                                    AFFIRMED.